IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


KENNETH G. STEEPROW,

              Appellant,

 v.                                                       Case No. 5D15-3967

MICHAEL R. PENFOLD,

              Appellee.

________________________________/

Opinion filed May 13, 2016

Appeal from the Circuit Court
for Brevard County,
David Dugan, Judge.

Kenneth G. Steeprow, Cocoa, pro se.

Elizabeth C. Wheeler, of Elizabeth C.
Wheeler, P.A., Orlando, for Appellee.


PER CURIAM.

       Kenneth G. Steeprow appeals a final judgment entered against him in his

automobile negligence claim against Michael R. Penfold. The final judgment was entered

after the trial court granted Mr. Penfold’s motion for a directed verdict during a jury trial.

Mr. Steeprow asserts that the trial court erred in granting the directed verdict and in

making certain evidentiary rulings during the trial. We affirm.
      As the appellant, Mr. Steeprow has the burden of demonstrating error. Because

no transcript of the proceedings exists, our review is limited to the pleadings, judgment

and other matters contained in the record. In the absence of an adequate transcript on

appeal, a judgment, which is not fundamentally erroneous, must be affirmed. Applegate

v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979). Mr. Steeprow also

has not complied with Florida Rule of Appellate Procedure 9.200(b)(4), which governs the

preparation of a record when no transcript of the proceedings is available. Because no

reversible error has been demonstrated from the record provided to us, we affirm.

      AFFIRMED.

ORFINGER, WALLIS and EDWARDS, JJ., concur.




                                           2